United States Court of Appeals
                        For the First Circuit

No. 05-2522

                            ADAM JENNINGS,

                        Plaintiff, Appellant,

                                  v.

                            KENNETH JONES,

                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF RHODE ISLAND

          [Hon. Ernest C. Torres, U.S. District Judge]


                                Before
              Torruella, Lynch and Lipez, Circuit Judges.



                            ORDER OF COURT
                       Entered: August 17, 2007

     Appellee Kenneth Jones filed a petition for rehearing en banc
in this case, which, under our Internal Operating Procedure X,
encompasses a petition for panel rehearing. The petition for
rehearing is granted.    Accordingly, the panel's March 7, 2007,
opinion is withdrawn and the judgment of even date vacated.

     The panel majority now issues a new opinion, which eliminates
the portion of the original panel opinion concluding that the
defendant had abandoned his motions for a new trial and a
remittitur. Instead, the new opinion orders a remand so that the
district court may address these motions. However, the portion of
the decision concluding that the district court erred in vacating
the jury verdict on the basis of qualified immunity remains intact.
Hence, we once again order reinstatement of the jury verdict.
     In conjunction with the issuance of the majority opinion this
day, Judge Lynch files her dissent to the majority's decision
vacating the judgment of the district court.

                         By the Court:
                         Richard Cushing Donovan, Clerk.


                         _____/s/_________________________
                         By: Margaret Carter, Chief Deputy Clerk




[Certified copies to Hon. Ernest C. Torres and Mr. David DiMarzio,
Clerk, United States District Court for the District of      Rhode
Island. Copies to Mr. Bradley and Ms. Partington.]